UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. date. Class Outstanding at April 25, 2012 Common Stock, par value $0.20 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 Condensed Consolidated Statement of Equity for the Three Months Ended March 31, 2012 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. Condensed Consolidated Balance Sheets (in thousands) March 31, (unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Other receivables Inventories Prepaid expenses and other Deferred income tax assets Total current assets Property and equipment, net Investments Goodwill Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued product warranty Customer deposits Accrued payroll and related liabilities Accrued loss reserves Income taxes payable - Other accrued liabilities Total current liabilities Deferred income tax liabilities Other long-term liabilities Total liabilities Shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. Condensed Consolidated Statements of Income (in thousands, except shares and per share data) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general, administrative and engineering expenses Income from operations Interest expense 47 36 Other income, net of expenses Income before income taxes Income taxes Net income Net income attributable to non-controlling interest 13 14 Net income attributable to controlling interest $ $ Earnings per common share Net income attributable to controlling interest: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. Condensed Consolidated Statements of Comprehensive Income (in thousands) (unaudited) Three Months Ended March 31, Net income $ $ Change in unrecognized pension and post retirement benefit costs, net of tax ) ) Foreign currency translation adjustments, net of tax ) Comprehensive income Comprehensive income (loss) attributable to non-controlling interest 43 (5 ) Comprehensive income attributable to controlling interest $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used by operating activities: Depreciation and amortization Provision for doubtful accounts 8 Provision for warranties Deferred compensation provision Sale of trading securities, net 14 Stock-based compensation 61 Tax benefit from stock incentive plans ) (9 ) Deferred income tax provision (benefit) ) (Gain) loss on disposition of fixed assets ) 40 (Increase) decrease in: Trade and other receivables ) ) Inventories ) ) Prepaid expenses Other assets ) ) Increase (decrease) in: Accounts payable Accrued product warranty ) ) Customer deposits ) Income taxes payable Other accrued liabilities ) Net cash used by operating activities ) ) Cash flows from investing activities: Expenditures for property and equipment ) ) Proceeds from sale of property and equipment 49 Net cash used by investing activities ) ) Cash flows from financing activities: Tax benefit from stock option exercise 9 Supplemental Executive Retirement Plan transactions, net ) ) Withholding taxes upon vesting of restricted stock units ) - Proceeds from exercise of stock options 20 Net cash used by financing activities ) ) Effect of exchange rates on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 6 Astec Industries, Inc. Condensed Consolidated Statement of Equity For the Three Months Ended March 31, 2012 (in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid-in- Capital Accum-ulated Other Compre- hensive Income Company Shares Held by SERP Retained Earnings Non- controlling Interest Total Equity Balance, December 31, 2011 $ ) $ $ $ Net income 13 Foreign currency translation adjustments, net of tax 30 Change in unrecognized pension and post retirement costs, net of tax ) ) Stock-based compensation 61 61 Stock issued under incentive plans 14 Withholding taxes upon vesting of RSUs ) ) SERP transactions, net ) ) Balance, March 31, 2012 $ ) $ $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 7 ASTEC INDUSTRIES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. Annual Report on Form 10-K for the year ended December 31, 2011. The condensed consolidated balance sheet at December 31, 2011 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which results in common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards.Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.While the FASB stated that for many of the requirements it did not intend for the amendments in the update to result in a change in the application of the requirements of Topic 820, some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements.Additionally, other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.The update is effective for interim and annual periods beginning after December 15, 2011 and its amendments must be applied prospectively.The Company adopted its provisions effective January 1, 2012.The adoption of this update did not have a significant impact on the Company’s financial statements. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220), Presentation of Comprehensive Income” which changes the way companies present other comprehensive income and its components in financial statements. The new standard, which was effective for fiscal years and interim periods beginning after December 15, 2011, require that companies present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company adopted the provisions of this update in its first quarter 2012 financials and has included a separate statement of comprehensive income in these financials statements. As the revised rules deal only with presentation, the adoption of this update did not have an impact on the Company’s financial position or results of operations. Note 2.Earnings per Share Basic earnings per share is determined by dividing net income attributable to controlling interest by the weighted average number of common shares outstanding during each period.Diluted earnings per share include the potential dilutive effects of options, restricted stock units and shares held in the Company’s Supplemental Executive Retirement Plan. 8 The following table sets forth the computation of basic and diluted earnings per share: For the Three Months Ended March 31, Numerator: Net income attributable to controlling interest $ $ Denominator: Denominator for basic earnings per share Effect of dilutive securities: Employee stock options and restricted stock units Supplemental Executive Retirement Plan Denominator for diluted earnings per share Net income attributable to controlling interest per share: Basic $ $ Diluted $ $ A total of 323 and 1,072 options were antidilutive for the three month-periods ended March 31, 2012 and 2011, respectively.Antidilutive options are not included in the diluted earnings per share computation. Note 3.Receivables Receivables are net of allowances for doubtful accounts of $2,010,000 and $2,398,000 as of March 31, 2012 and December 31, 2011, respectively. Note 4.Inventories Inventories consist of the following (in thousands): March 31, 2012 December 31, 2011 Raw materials and parts $ $ Work-in-process Finished goods Used equipment Total $ $ Note 5.Property and Equipment Property and equipment is stated at cost, less accumulated depreciation of $189,503,000 and $184,316,000 as of March 31, 2012 and December 31, 2011, respectively. Note 6.Fair Value Measurements The Company has various financial instruments that must be measured at fair value on a recurring basis, including marketable debt and equity securities held by Astec Insurance Company (“Astec Insurance”), the Company’s captive insurance company, and marketable equity securities held in an unqualified Supplemental Executive Retirement Plan (“SERP”).The obligations of the Company associated with the financial assets held in the SERP also constitute a liability of the Company for financial reporting purposes.The Company’s subsidiaries also occasionally enter into foreign currency exchange contracts to mitigate exposure to fluctuations in currency exchange rates. The carrying amount of cash and cash equivalents, trade receivables, other receivables, revolving debt and accounts payable approximates their fair value because of the short-term nature of these instruments.Investments are carried at their fair value based on quoted market prices for identical or similar assets or, where no quoted prices exist, other observable inputs for the asset.The fair values of foreign currency exchange contracts are based on quotations from various banks for similar instruments using models with market based inputs. 9 Financial assets and liabilities are categorized based upon the level of judgment associated with the inputs used to measure their fair value.The inputs used to measure the fair value are identified in the following hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 - Unadjusted quoted prices in active markets for similar assets or liabilities; or unadjusted quoted prices for identical or similar assets or liabilities in markets that are not active; or inputs other than quoted prices that are observable for the asset or liability. Level 3 - Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. As indicated in the table below (which excludes the Company’s pension assets), the Company has determined that all its financial assets and liabilities at March 31, 2012 and December 31, 2011 are level 1 and level 2 in the fair value hierarchy as defined above (in thousands): March 31, 2012 Level 1 Level 2 Level 3 Total Financial Assets: Trading equity securities: SERP money market fund $ $
